Citation Nr: 0948150	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-33 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to pes planus and to traumatic arthritis 
of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Huntington, 
West Virginia. 

In October 2009, the Veteran testified at a hearing at the RO 
over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.  Following the hearing, the 
Board held the record open for 60 days to allow the Veteran 
to submit additional evidence; and the Veteran waived his 
right to have the RO initially consider it.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).  


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has a 
lumbar spine strain that is at least in part attributable to 
his service-connected pes planus and right ankle arthritis.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine strain 
have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of 
entitlement to service connection for a lumbar spine strain.  
The RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Low Back Disorder

The Veteran seeks entitlement to service connection for a low 
back disorder, to include as secondary to pes planus and to 
traumatic arthritis of the right ankle.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection may also be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any low back disorder 
during his period of active service.  So neither the record 
nor the Veteran suggests that the Veteran's low back 
disability is directly attributable to his period of active 
service.  Rather, the Veteran asserts that he has low back 
symptoms status post a surgical procedure performed in 2003, 
which he attributes to his service-connected pes planus and 
right ankle arthritis.  

A March 2006 statement from a private physician, Dr. S.B., 
essentially indicates that the Veteran's lumbar disk disease 
was interrelated with his service-connected bilateral foot 
and right ankle disabilities; and that, consequently, the low 
back symptoms are as likely as not related to the Veteran's 
period of active service.

A VA examination report dated in October 2006 shows that the 
Veteran was diagnosed with lumbar spine strain, status post 
lumbar spine surgery.  The examiner opined that the Veteran's 
low back disorder was less likely as not related to his 
service-connected bilateral foot and right ankle disabilities 
because there was no evidence of an inservice incurrence of a 
low back problem.  The examiner further provided that the 
Veteran's post-service occupational duties as a postal worker 
contributed to his development of a low back disorder.  

A September 2009 statement from a private certified 
registered nurse practitioner, N.A., C.R.N.P., suggests that 
the Veteran's low back symptoms are attributable to his 
having developed an abnormal gait as a consequence of his 
service-connected bilateral foot and right ankle 
disabilities.

The Board finds that the evidence supports the claim for 
service connection for a lumbar spine strain because, 
resolving all doubt in favor of the Veteran, the competent 
medical evidence of record establishes a link between the 
service-connected bilateral pes planus and right ankle 
arthritis and the Veteran's current low back disorder.  
Although the October 2006 VA examination report provides that 
the Veteran's low back disorder was not related to the 
service-connected disabilities, it does so on the basis that 
there was no inservice incurrence of low back symptoms -which 
is not a requirement for service connection on a secondary 
basis.

On the other hand, the opinions of Dr. B. and Nurse A. 
conclude that the Veteran's service-connected bilateral foot 
and right ankle arthritis were interrelated with the low back 
symptoms and that such symptoms resulted from the service-
connected disabilities.

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board concludes that the Veteran's lumbar spine 
strain is likely manifested as a result of his period of 
active service in that it is aggravated by the service-
connected pes planus and right ankle arthritis.  See Ashley, 
6 Vet. App. at 59, citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, the evidence supports the claim for 
service connection for a lumbar spine strain on a secondary 
basis.

The Board notes that during the pendency of this appeal, 
there was an amendment to the provisions of 38 C.F.R. § 
3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
ruling of the United States Court of Appeals for Veterans 
Claims (Court) in Allen, 7 Vet. App. at 439, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice prior to the amendment.  Given these 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the Veteran.

In Allen, the Court noted the provisions of 38 C.F.R. § 3.322 
in determining how to compensate for the degree of disability 
caused by aggravation.  38 C.F.R. § 3.322 states that it is 
necessary to deduct from the present evaluation the degree, 
if ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
except that if the disability is total no deduction will be 
made.  If the degree of disability at the time of entrance 
into service is not ascertainable in terms of the schedule no 
deduction will be made.

Applying the premise of 38 C.F.R. § 3.322 to the instant case 
indicates that no deduction should take place.  In this 
regard, the very nature of the additional disability due to 
aggravation is inconsistent.  Therefore, the pre-aggravation 
state of the Veteran's low back disability is not clearly 
ascertainable.  As a result, no deduction should be made in 
awarding service connection for a lumbar spine strain based 
on aggravation caused by the service-connected pes planus and 
right ankle arthritis.


ORDER

Service connection for a lumbar spine strain is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


